Exhibit 10.2




FIFTH AMENDED AND RESTATED REVOLVING NOTE







U.S. $60,000,000.00

October 7, 2016




FOR VALUE RECEIVED, on the Termination Date (as defined in the Loan Agreement
referred to hereinafter), the undersigned, Duluth Holdings Inc., a Wisconsin
corporation (the “Borrower”), promises to pay to the order of BMO Harris Bank
N.A. (the “Lender”) the maximum principal sum of Sixty Million and 00/100 U.S.
Dollars (U.S. $60,000,000.00) or, if less, the aggregate unpaid principal amount
of all Advances (as defined in the Loan Agreement) made by the Lender to the
Borrower pursuant to Section 3.1 of the Loan Agreement, together with interest
pursuant to the Loan Agreement.

The Borrowers promise to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full at the rates and at
the times provided in the Loan Agreement.

This Note is the Note referred to in the Second Amended and Restated Loan
Agreement between Borrower and Lender dated as of the date hereof (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”).

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived.  Upon the occurrence of an event of default, the
Borrower agrees to pay costs of collection and reasonable attorneys’ fees
(whether or not suit is commenced), including, without limitation, attorneys’
fees and legal expenses incurred in connection with any appeal of a lower
court’s judgment or order.





 

 

 







This Note is an amendment and restatement of the Fourth Amended and Restated
Revolving Note dated as of July 27, 2015 executed by Borrower and Duluth Trading
Company, LLC, a Wisconsin limited liability company, in favor of Lender, in the
maximum principal amount of $40,000,000.00, and is not a novation.




DULUTH HOLDINGS INC.







By:

/s/ Mark DeOrio                                      

Mark DeOrio, Senior Vice President and


Chief Financial Officer










































































































[Signature Page – Fifth Amended and Restated Revolving Note]





 

 

 





